Bell, J.
There is no error in the judgment of the court below. The plaintiff below showed himself entitled to recover at least one-fourth of the store house and lot in the town of Huntsville described in his petition. There is no error in the charge of the court of which the appellant has any right to complain. Nor did the court err in sustaining the objection to the admissibility of the evidence which the defendant below sought to introduce, for the purpose of proving fraud in the sale made by the marshal. Mere inadequacy of price, unattended by other circumstances, is not sufficient to establish fraud in a sale. The introduction of the testimony might have been embarrassing to the jury, and the court did right to exclude it.
The judgment of the court below is affirmed.
Judgment affirmed.